Title: To James Madison from Josiah Meigs, 13 February 1816
From: Meigs, Josiah
To: Madison, James


                    
                        
                            
                                Sir
                            
                            
                                City of Washington
                                February 13, 1816.
                            
                        
                        The late Proclamation relative to Intruders on the Public Lands having apparently caused a considerable excitement, I presume it not improper to communicate the inclosed Extract from a Private Letter received this day from Colonel Nicholas Gray, Register of the Land-Office at Washington. Mip.p.i. Territory, West of Pearl River. I have the honour to be very respectfully Yours.
                        
                            Josiah Meigs.
                        
                        
                            P.S. The Proclamation has produced, at the Land-Office at St. Stephens, M. T. the same salutary effects as at Washington.
                            
                                J.M.
                            
                        
                    
                    
                        Extract.
                        
                            “Private
                            Land-Office, West of Pearl River. 22. January. 1816.
                        
                        Our Sales had begun to slacken, until the President’s Proclamation appeared, and had general circulation: this day I have sold 2782 Acres, and expect to-morrow to sell more.
                        
                            Nicholas Gray.
                            Josiah Meigs”
                        
                    
                